Citation Nr: 0334008	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  00-08 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss, to include as secondary to the veteran's service-
connected left ear hearing loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a nervous condition, to 
include as secondary to a service-connected left ear hearing 
loss disability.

3.  Entitlement to a compensable disability evaluation for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
October 1977 to March 1978.  He also had the following 
confirmed ACDUTRA dates:  July 2, 1978, to July 16, 1978; 
July 22, 1979, to August 5, 1979; June 7, 1980, to June 21, 
1980; June 27, 1981, to July 11, 1981; August 10, 1981, to 
August 11, 1981; and July 3, 1982, to July 17, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) by means of an August 1998 rating decision rendered 
by the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO), of the Department of Veterans Affairs (VA).

In March 2001, the Board remanded the claim for the purpose 
of obtaining additional records.  Those records were obtained 
and have been included in the claims folder.  The Board notes 
that in the veteran's May 1999 notice of disagreement, the 
veteran alleged that he had developed tinnitus as the result 
of his active duty for training.  As this claim has not been 
fully adjudicated and processed by the RO, it is referred 
back to the RO for additional action, if necessary.


REMAND

Although the veteran only participated in active duty for 
training for a period of five years, he maintains that he was 
exposed to loud engine noises, weapons fire, and other 
training noises that affected his hearing.  He claims that he 
now suffers from hearing loss of the right ear and that it 
was either caused by his military training or his service-
connected left ear disability.  He further avers that his 
service-connected left ear disability is more disabling than 
currently rated and he asks for a compensable rating.  
Finally, he contends that he now suffers from a psychiatric 
disorder that may either be related to his military service 
or was partially caused by his service-connected hearing 
loss.

During the course of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

There is a duty to notify a claimant of information or lay or 
medical evidence necessary to substantiate a claim and to 
indicate what portion of the information or evidence is to be 
provided by the claimant and what part the Secretary will 
attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Since 
the RO has not had the opportunity to provide this 
information to the veteran with respect to all of the issues, 
taking into account the recently obtained non-VA documents 
along with the translated records, the claim must be returned 
to the RO for additional processing.  That is, the veteran 
should be told what information or evidence is needed to 
substantiate his claim in light of all the documents that are 
now located in the claims folder.  

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The record reflects that the veteran has not undergone a 
recent audiology examination in order to determine whether 
the veteran now suffers from right ear hearing loss or how 
disabling the left ear disability is.  Moreover, a doctor has 
not proffered an opinion as to the etiology of any found 
right ear hearing loss.  Additionally, there is no indication 
based on a review of the claims folder that the veteran has 
undergone a psychiatric examination in order to determine 
whether the veteran is now suffering from a mental disability 
and the etiology of any found psychiatric condition.  A 
thorough and contemporaneous medical examination which takes 
into account the records of prior medical treatment so that 
the disability evaluation will be a fully informed one should 
be accomplished in regards to the disabilities the veteran 
has sought increased ratings therefor.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Based upon the evidentiary record in 
the instant case, as discussed above, and in light of the 
applicable provisions of the VCAA, it is the Board's opinion 
that such an examination should be afforded the veteran 
before the Board issues a determination on the merits of his 
claim.

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in DAV v. Sec'y of VA.  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  In particular, the RO 
should inform the appellant of the type 
of evidence required from him to 
substantiate his claims.  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2003 for the disabilities at issue and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

3.  The RO should schedule the veteran 
for psychiatric and audiology 
examinations in order to determine 
whether the veteran now suffers from a 
psychiatric disorder and right ear 
hearing loss, along with an evaluation of 
the veteran's current left ear hearing 
loss.  The examiner should be given a 
copy of this remand and the appellant's 
entire claims folder.  The examiner 
should be requested to review the 
appellant's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The appellant should be advised 
of his responsibility to report for a VA 
examination under 38 C.F.R. § 3.655 
(2003).

The appropriate examiner should express 
an opinion as to whether the veteran now 
suffers from a psychiatric disorder and 
if he does, the examiner should also 
opine as to whether the disability is 
more than likely, less than likely, or 
more likely than not related or secondary 
to the veteran's military service or his 
service-connected hearing loss 
disability.  If these matters cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.

The appropriate examiner should express 
an opinion as to whether the veteran now 
suffers from hearing loss of the right 
ear and if he does, the examiner should 
also opine as to whether the disability 
is more than likely, less than likely, or 
more likely than not related or secondary 
to the veteran's military service or his 
service-connected hearing loss 
disability.  If these matters cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claims.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the benefits sought on appeal remain denied, the 
appellant and the appellant's attorney should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



